Citation Nr: 0709265	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  06-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran was initially granted service connection for 
bilateral hearing loss in a June 1992 rating decision.  A 
noncompensable disability rating was assigned which was 
subsequently increased to 10 percent in a January 1997 rating 
decision, and then to 30 percent in a February 2000 rating 
decision.  The 30 percent rating was continued by a September 
2000 Board decision.

In February 2004, the veteran requested an increase in the 
disability rating assigned his bilateral hearing loss.  The 
September 2004 rating decision denied the claim, and he 
appealed.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in February 2007.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).

Issue not on appeal

The veteran was also granted service connection for post-
traumatic stress disorder (PTSD) in a July 2006 rating 
decision.  A 30 percent rating was assigned.  To the Board's 
knowledge, the veteran has not disagreed with the assigned 
rating and that issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The most recent audiological examination in the instant case 
was conducted in early March 2004, over three years ago.  
Since that time, the veteran and his representative have 
contended that the veteran's hearing loss has worsened.  
Given the age of the most recent VA audiological examination, 
the veteran's representative has specifically argued that the 
veteran should be afforded an additional examination which 
more accurately reflects the current level of hearing loss.  
The Board agrees.

The Court has held that where the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) [holding that where the 
veteran complained of increased hearing loss two years after 
his last audiology examination, VA should have scheduled the 
appellant for another examination]; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991) [noting that where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted].  
VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

Because the evidence of record does not address the current 
nature and severity of the veteran's service-connected 
bilateral hearing loss, a current examination is necessary to 
reach a decision on this claim.  Accordingly, the case must 
be remanded so that an additional VA audiological examination 
can be conducted.  

Accordingly, this issue is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The examiner is asked to provide 
results in a numeric format for each of 
the following frequencies: 1000, 2000, 
3000 and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies for each ear, and to 
provide speech recognition scores for 
each ear using the Maryland CNC Test.  
The report of the examination should be 
included in the veteran's VA claims 
folder.

2.  VBA should then readjudicate the 
increased rating claim on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



